Non-Art Rejection
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

2.	Claims 1, 4-6 and 8-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following language is vague and indefinite:
	In claim 1, line 34, “monitoring a bandwidth”, it is not clear as to whether “bandwidth” refers to “network bandwidth” or “device bandwidth”.
	The same indefiniteness of claim 1 is also applied to claim 13. 
	The following language lacks proper antecedent basis:
	In claim 1, line 36, “the streaming bandwidth data rate”.
	In claim 13, line 32, “the streaming bandwidth data rate”.


Art Rejection
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 1, 4-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald, U.S. pat. Appl. Pub. No. 2015/0116316, in view of Wakeford, U.S. pat. Appl. Pub. No. 2015/0011277 and Turner, U.S. pat. Appl. Pub. No. 2011/0197237.
	As per claim 1, Fitzgerald discloses a system for streaming simulator content, comprising:
a) one or more simulators (located within rendering engine 102), each simulator including one or more first processors configured to generate interactive content associated with an aircraft environment (see par 0017);
b) at least one streaming server 300 (located within rendering engine 102) communicatively coupled to the one or more simulators and to at least one wireless network (par 0034), wherein the streaming server including one or more second processors and configured to: 
i) receive at least one simulation request from a client device 300 via the wireless network (par 0034), wherein the simulation request corresponds to at least one of the aircraft environment and an aircraft system configuration (par 0003), wherein the client device comprises a client visualization device configured to display the interactive content to the user (par 0019) and a client input device, e.g., motion/orientation tracking device, configured to submit control input associated with the interactive content (par 0024); 
ii) based on the request of the client device, provide for display by the client visualization device via the wireless network (par 0034), wherein the interactive content corresponds to the simulation request (par 0003); 
iii) receive control input generated by end user via the client input device, i.e., obtaining user motion/orientation (par 0024), wherein the obtained motion/orientation can be received via wireless network (par 0074); and
iv) forward the received control input to the one or more simulators (see pars 0025-0026).
It should be noted that each flight simulator typically comprises a type of aircraft corresponding to a simulated aircraft environment (see par 0003).
	Fitzgerald does not teach verifying content license/permission associated with the interactive content and providing the interactive content based on the verified license/permission and/or evaluation of one or more capacity of a selected client display device, capacity of a selected client input device and bandwidth capacity of the wireless network. 
Wakeford discloses a method of delivering interactive content to different client devices for displaying a virtual simulated space (see Wakeford, par 0021). Particularly, Wakeford teaches:
i) accessing a user profile comprising log-in information and content license/permission, i.e., subscription information, for use to verify authorized user to receive the subscribed content (see Wakeford, par 0019);
ii) evaluating display capacity of client device (e.g., display device), data input and processing capacity of client device (e.g., input device), and bandwidth capacity of the network (par 0058);
iii) based on one or more evaluations, determine interactive content, i.e., in-game capability, corresponding to the request at not less than a minimum (bandwidth) requirement (see Wakeford, par 0059-0060);
iv) monitoring/detecting a bandwidth supported by a new device at which the interactive content is provided to the client, and when the (new) device bandwidth is less than the minimum bandwidth required by the current content, adjust the provided interactive content, e.g., remove some content for providing to client (see Wakeford, par 0038).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fitzgerald with Wakeford teachings because it would have enabled providing dynamic interactive content to users depending on user identification (user role) and type of user devices used to access the content (see Wakeford, par 0002).
	Neither Fitzgerald nor Wakeford teach monitoring network bandwidth and adjusting the provided content, e.g., lower bitrate or resolution, when the monitored network bandwidth deceeds the minimum bandwidth for delivering the content to client. However Turner discloses a variable bit stream content delivery system in which the content delivery bitrate is adjusted to lower bitrate in response to monitored network condition bandwidth deceeds the minimum bandwidth (see Turner, par 0099).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further utilize Turner teaching in Fitzgerald and Wakeford because it would have enabled client to receive the same content without pause or interrupt in response to changed network condition (see Turner, par 0101).

	As per claim 6, Fitzgerald teaches that the simulators include a graphic generator (see par 0068).
	As per claim 8, Fitzgerald teaches that client input device comprises VR input devices, e.g., cameras (see par 0024). 
	As per claim 9, Fitzgerald teaches that client device generates 3D image based on interactive content (see par 0004).
	As per claims 10-11, Fitzgerald teaches that the system generates simulated aircraft environment including aircraft cockpit and passenger cabin (see par 0003).
	As per claim 12, Wakeford teaches using subscription information stored in the user profile to identify content license/permission possessed by the user (see par 0019). 
It would have been obvious to one skilled in the art to recognize that the subscription information must have been updated to include new content license/permission not currently possessed by the user when the user wanted to receive new subscribed content.
	Claim 13 is a method claim that corresponds to apparatus claim 1 and hence is rejected for the same rationale set forth for claim 1.


Response to Amendment
5.	Applicant’s arguments filed May 12, 2021 with respect to claims 1, 4-6 and 8-13 have been considered but are deemed moot in view of new ground of rejection set forth above.

Applicant alleges that Wakeford fails to disclose the claim limitation of “monitoring a bandwidth at which the interactive content is provided to the client device” because in Wakeford the network bandwidth appears to be fixed. The examiner disagrees.
The examiner submits that alleged “network bandwidth” has not been expressly cited in the present claims. Thus, the “bandwidth” in the present claims can be read as “device bandwidth”. As discussed in item 4 above, Wakeford teaches monitoring/determining in real-time bandwidth limit for a new client device and adjusting content provided to the client in case when the device bandwidth is less than minimum bandwidth required for streaming current content (see par 0083). Therefore, Wakeford teaching would have met the claim limitation.
	Moreover, even if assuming that the asserted “bandwidth” should be read as “network bandwidth” as argued by applicant, it is submitted that the newly applied reference, Turner, would disclose the alleged limitation set forth above.


Conclusion
6.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/18/21